DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the application filed on 05/08/2020, in which, claims 1-12,16-21, and 23-24 remain pending in the present application with claims 1, 10, and 24 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 08, 2020 and December 10, 2020 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 24 recites the phrase “a first prism including an input face, an output face and an oblique face; a second prism including an output face and an oblique face, the oblique face of the second prism being coupled to the oblique face of the first prism; a semi-reflecting thin film disposed between the oblique face of the first prism and the oblique face of the second prism”. The limitations for an input face, an output face and an oblique face were not described in the specification to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1-12, 16-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Banks et al. (US 20170248796 A1, hereinafter referred to as “Banks”) in view of Kanamori (US 20150256733 A1, hereinafter referred to as “Kanamori”).
Regarding claim 1, Banks discloses a method of obtaining a three-dimensional image of an object, comprising: 
directing light in a first circular or elliptical polarization state onto an object to be imaged (see Banks, paragraph [0053]: “the laser illumination (incoming light) 16 is imaged by the lens 12 onto the camera sensor array 20 through the polarizer array 18 with a pattern of polarization directions or transmission parameters such as shown in FIG. 1. For example…circular or elliptical polarization can be used”); 
receiving a reflected portion of the light from the object (see Banks, paragraph [0054]: “As shown in FIG. 1, the camera 10 captures 3D information and may also capture image or video from a scene 15 having objects 17 that scatter or reflect illumination light emitted from a light source 25”); and
spatially separating the reflected portion of the light (see Banks, paragraph [0036]: “the use of the polarizing grid opens the possibility of making the modulator/polarization separation/sensor array into a closely coupled or monolithic optical assembly that can be used directly with catalog optical lens or imaging elements”) into a first reflected portion in the first polarization state and a second reflected portion in a second polarization state that is orthogonal to the first circular or elliptical polarization state (see Banks, paragraph [0038]: “if the first polarizing element 
Regarding claim 1, Banks discloses all the claimed limitations with the exception of detecting at least the first reflected portion of the light; and generating image information from the detected first reflected portion.
Kanamori from the same or similar fields of endeavor discloses detecting at least the first reflected portion of the light (see Kanamori, paragraph [0078]: “a polarization imaging device that receives returning light including circularly polarized light reflected by the object”); and 
generating image information from the detected first reflected portion (see Kanamori, paragraph [0078]: “the first polarization image being obtained by causing the returning light”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kanamori with the teachings as in Banks.  The motivation for doing so would ensure the system to have the ability to use the system and method disclosed in Kanamori to receive returning light including circularly polarized light reflected by an object and to generate first polarization image from the returning light thus detecting at least the first reflected portion of the light and generating image information from the detected first reflected portion in order to measure images using circularly polarized light.
Regarding claim 2, the combination teachings of Banks and Kanamori as discussed above also disclose the method of claim 1, wherein detecting at least the first 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Banks and Kanamori as discussed above also disclose the method of claim 1, wherein spatially separating the reflected portion of the light includes spatially separating the reflected portion of the light using a circular or elliptical polarization beamsplitter (see Banks, paragraphs [0080]-[0081]: “the system 120 can include beamsplitter 123 which is at any suitable position before the modulator (here, between bandpass filter 122 and modulator 124), which directs a portion of the received light to FPA 119, which obtains an image of the scene based thereon… the beamsplitter 123 may be replaced by another variety of polarizing plate”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 4, the combination teachings of Banks and Kanamori as discussed above also disclose the method of claim 1, wherein directing the light in the 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Banks and Kanamori as discussed above also disclose the method of claim 4, wherein the one or more optical elements include an optical retarder (see Kanamori, paragraph [0138]: “The illumination unit in which the polarization plane is rotated is not limited to those including light source segments as described above, and a polarization phase shifter, such as a variable retarder, which utilizes the property of liquid crystal may instead be used”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 6, the combination teachings of Banks and Kanamori as discussed above also disclose the method of claim 2, wherein the light in the first and second circular or elliptical polarization states are located at a common wavelength (see 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 7, the combination teachings of Banks and Kanamori as discussed above also disclose the method of claim 2, wherein the light in the first and second circular or elliptical polarization states are located at different wavelengths (see Banks, paragraph [0081]: “FPA 119 is used for images a different wavelength or wavelengths, such as visible light or infrared light or other spectral region. In other configurations, some of the components shown may be omitted or changed in order. For example, in some configurations, the beamsplitter 123 may be replaced by another variety of polarizing plate or optic or for some instances, omitted altogether if the incident polarization state is of sufficient quality”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 8, the combination teachings of Banks and Kanamori as discussed above also disclose the method of claim 1, wherein the light is structured light that projects a predetermined pattern (see Banks, paragraph [0053]: “the laser illumination (incoming light) 16 is imaged by the lens 12 onto the camera sensor array 20 through the polarizer array 18 with a pattern of polarization directions or transmission parameters such as shown in FIG. 1”).
The motivation for combining the references has been discussed in claim 1 above.
 claim 9, the combination teachings of Banks and Kanamori as discussed above also disclose the method of claim 1, wherein the imaging information includes a difference between the first and second circular or elliptical polarization states (see Kanamori, paragraph [0078]: “a processing unit that performs image processing on the basis of a difference between a sum of the first polarization image and the fourth polarization image and a sum of the second polarization image and the third polarization image”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 10 is rejected for the same reasons as discussed in claim 1 above.
Claim 11 is rejected for the same reasons as discussed in claim 2 above.
Regarding claim 12, the combination teachings of Banks and Kanamori as discussed above also disclose the imaging system of claim 10, wherein the circular or elliptical polarization beamsplitter includes a semi-reflecting thin film that reflects light in the first circular or elliptical polarization state and transmits light in the second circular or elliptical polarization state (see Banks, paragraph [0058]: “The deposition methods described for creating the polarization elements on the sensor itself (or accompanying layers) can also be used to create polarization elements on a separate transparent or semi-transparent substrate (layers 64 of FIG. 5, layers 84 of FIG. 6, and layers 104 of FIG. 7) to be place in front of the sensor array. Such a separate substrate or integrated layer may also have anti-reflection coatings applied to maximize transmission or to minimize stray light. Any suitable technique that provides for discrimination between polarization states can be used for the methods and systems disclosed herein; some 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 16, the combination teachings of Banks and Kanamori as discussed above also disclose the imaging system of claim 11, wherein the detector arrangement includes a polarization sensitive focal plane array having first pixels that detect light in the first circular or elliptical polarization state and second pixels that detect light in the second circular or elliptical polarization states (see Banks, paragraph [0030]: “elements of the detecting surface of an imaging sensor array, for example a focal plane array (FPA). These elements can be used to distinguish the signal from different modulation states (including modulated/unmodulated states) and are designed based on the underlying modulation technique. For example, such elements could use patterns of polarization elements for phase modulation that results in a polarization change or patterns of transmissive elements for Fabry-Perot cavities and other phase modulation. Such elements can be designed and combined in one or more ways to distinguish states of the system, including variations in polarization transmission”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 17 is rejected for the same reasons as discussed in claim 6 above.
Claim 18 is rejected for the same reasons as discussed in claim 7 above.
Regarding claim 19, the combination teachings of Banks and Kanamori as discussed above also disclose the imaging system of claim 18, wherein the detector 
The motivation for combining the references has been discussed in claim 1 above. 
Regarding claim 20, the combination teachings of Banks and Kanamori as discussed above also disclose the imaging system of claim 10, wherein the at least one light source includes a single light source generating linearly polarized light and one or more optical elements for converting the linearly polarized light to circularly polarized light or elliptically polarized light (see Kanamori, paragraph [0170]: “The variable retarder is an example of a variable phase shift element that is arranged so as to allow the returning light that returns from the object to pass therethrough, the variable phase shift element operating in a first mode and a second mode alternately, the returning light being converted into light in a first state of polarization that is polarized in a first direction in the first mode and being converted into light in a second state of polarization that is polarized in a second direction in the second mode, the second direction being orthogonal to the first direction. More specifically, in the case where the circularly polarized illumination light L is clockwise, the voltage applied to the variable retarder 
The motivation for combining the references has been discussed in claim 1 above.
Claim 21 is rejected for the same reasons as discussed in claim 5 above.
Regarding claim 23, the combination teachings of Banks and Kanamori as discussed above also disclose the imaging system of claim 10, wherein the at least one light source includes a structured illuminator (see Kanamori, paragraph [0166]: “The light sources 103 are structured such that light source elements that emit linearly polarized light having a polarization plane at 0° and light source elements that emit linearly polarized light having a polarization plane at 90° are alternately arranged in a circular pattern”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 20050083573 A1, hereinafter referred to as “Itoh”) and in view of Banks.
Regarding claim 24, Itoh discloses a circular or elliptical beamsplitter comprising: 
a first prism including an input face, an output face and an oblique face (see Itoh, paragraph [0120]: “a polarized light splitting film 426 is formed on an inclined surface portion 425 of the rectangular prism 421”); 

a semi-reflecting thin film disposed between the oblique face of the first prism and the oblique face of the second prism (see Itoh, paragraph [0120]: “A reflection film 429 is formed on a second side-surface portion 428, which is opposite to the first side-surface portion 427 thereof, of the quadrangular prism 422. The polarized light splitting film 426 is formed in such a manner as to be inclined at an angle a to a entrance surface 431 of the polarized light splitting portion”), wherein light received through the input face in a selected waveband and incident on the input face at a non-zero angle of incidence is split into two beams into the first and second circular or elliptical polarization states (see Itoh, paragraph [0120]: “The reflection film 429 is formed in such a way as to be inclined at an angle θ to the polarized light splitting film 426. Incidentally, the angle a formed between the polarized light splitting film 426 and the entrance surface 431 is not limited to 45 degrees and may be set according to the angle of incidence of a light flux radiated from the light source portion 401”). 
Regarding claim 24, Itoh discloses all the claimed limitations with the exception of the semi-reflecting thin film being configured to reflect light in a first circular or elliptical polarization state and transmit light in a second circular or elliptical polarization 
Banks from the same or similar fields of endeavor discloses the semi-reflecting thin film being configured to reflect light in a first circular or elliptical polarization state and transmit light in a second circular or elliptical polarization state, the first and second circular or elliptical polarization states being orthogonal to one another (see Banks, paragraph [0058]: “The deposition methods described for creating the polarization elements on the sensor itself (or accompanying layers) can also be used to create polarization elements on a separate transparent or semi-transparent substrate (layers 64 of FIG. 5, layers 84 of FIG. 6, and layers 104 of FIG. 7) to be place in front of the sensor array. Such a separate substrate or integrated layer may also have anti-reflection coatings applied to maximize transmission or to minimize stray light. Any suitable technique that provides for discrimination between polarization states can be used for the methods and systems disclosed herein; some techniques provide a contrast (or ratio) between desired polarization states and undesired polarization states”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Banks with the teachings as in Itoh.  The motivation for doing so would ensure the system to have the ability to use the system and method disclosed in Banks to create polarization elements on a separate transparent or semi-transparent substrate wherein the separate substrate or integrated layer may also have anti-reflection coatings applied to maximize transmission or to minimize stray light to provide a contrast between desired 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484